Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 19



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  CAROLINA SANCHEZ-ZINNY and HECTOR
  ESCOBEDO, individually and on behalf
  of M.E., a minor,
                                                                CASE NO.:
          Plaintiffs,

  v.

  THE ASSOCIATION FOR RETARDED CITIZENS
  SOUTH FLORIDA, INC., d/b/a/ The Arc of South Florida,

        Defendant.
  ___________________________________________________/

                                       COMPLAINT
                        JURY TRIAL AND INJUNCTIVE RELIEF DEMAND

          COME NOW, the plaintiffs, CAROLINA SANCHEZ-ZINNY and HECTOR

  ESCOBEDO, individually and on behalf of M.E., a minor, by and through undersigned counsel

  and sues the Defendant, THE ASSOCIATION FOR RETARDED CITIZENS SOUTH FLORIDA

  INC. d/b/a/ The Arc of South Florida (hereinafter “The Arc”), for its causes of action, state the

  following:

                                               PARTIES

       1. The plaintiff, CAROLINA SANCHEZ-ZINNY, is an individual, sui juris, who resides in

          Miami Dade County, Florida, at all times relevant. CAROLINA SANCHEZ-ZINNY is

          the mother of M.E.

       2. The plaintiff, HECTOR ESCOBEDO, is an individual, sui juris, who resides in Miami

          Dade County, Florida, at all times relevant. HECTOR ESCOBEDO is the father of M.E.

       3. The plaintiffs, M.E., is a minor who has resides in Miami Dade County, Florida, at all times

          relevant. M.E. is a person with a disability pursuant to 42 U.S.C. § 12102.
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                         Page 2 of 19

     4. The Defendant, THE ASSOCIATION FOR RETARDED CITIZENS SOUTH FLORIDA

        INC. d/b/a/ The Arc of South Florida is a not for profit Florida Corporation doing business

        in Miami Dade County, Florida.

                                 JURISDICTION AND VENUE

     5. Jurisdiction for this action vests pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4) based upon

        claims brought under the Americans with Disabilities Act, 20 U.S.C. § 12101 et seq.

        ("ADA"), Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and the District Court’s

        pendent jurisdiction over the state claims alleged, which arise out of the same operative

        facts and circumstances.

     6. Venue for this action lies pursuant to 28 U.S.C. § 1391(b) in that The Arc of South Florida

        resides in the judicial district and the cause of action accrued in the judicial district.

                                     GENERAL ALLEGATIONS

     7. The Arc of South Florida is a local chapter of one of the largest volunteer organizations in

        the U.S. Founded in 1953 by a group of concerned parents. The Arc of South Florida

        (hereinafter “The Arc”) purports serves the over 60,000 Miami-Dade County citizens with

        intellectual and developmental disabilities. The Arc further states that they are a major

        community agency, providing a variety of programs and services that affect hundreds of

        participants, their families and the community each and every day.

     8. The Arc maintains several programs in several locations throughout Miami Dade County,

        and receives federal financial assistance to maintain its programs in the community.

     9. One location named the Kendall Center, is located at 11025 SW 84th Street, Cottage 6 &

        7, Miami, Florida 33173.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 19
                                                                  M.E. v. The Arc of South Florida
                                                                                        Complaint
                                                                                      Page 3 of 19

     10. The Kendall Center offers the following programs: Project Thrive, Ace Academy, Positive

        Parenting Program, Early Childhood Summer Camp, Outreach Services and an Afterschool

        Program.

     11. Project Thrive is an accredited early intervention program for infants and young

        children with intellectual and developmental delays or disabilities. Children in this

        program range in age from birth to five years. Children are offered a combination of

        educational techniques and specialized therapies that enable them to acquire skills that they

        would not necessarily develop on their own. Transportation is provided when necessary.

     12. The ACE Academy is a private non-profit school for students with disabilities in grades

        Pre-K to 12th. ACE’s integrated comprehensive program for the whole child addresses

        the social, educational and therapeutic needs of each child.

     13. The Positive Parenting Program helps family members strengthen their relationships. The

        program provides opportunities for family members to learn together, share experiences,

        support each other, and build their parenting skills.

     14. The Early Childhood Summer Camp provides fun opportunities for developing all skill

        areas while addressing individual needs through literacy, fitness activities, social skills,

        family involvement, summer water safety, multisensory environment room enhancement,

        creative arts, and field trips.

     15. Outreach Services include Physical Therapy, Speech Therapy, Occupational therapy and

        Multi-Sensory Environment Experiences for participants provided at the Kendall Center.

     16. The Kendall Center also provides an afterschool program for students within its day

        programs and children in the community.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 19
                                                                   M.E. v. The Arc of South Florida
                                                                                         Complaint
                                                                                       Page 4 of 19

     17. M.E. is a four your old child who has been identified by the Miami Dade County Public

        School system as a student with a disability. M.E. has been diagnosed with spina bifida,

        has significant mobility issues, language deficits and other developmental delays. She is

        paralyzed from the waist down and does not have the use of her legs. M.E. utilizes a

        wheelchair or stroller and currently needs assistance to transfer in and out of her chair. She

        does not have the ability to stand and climb stairs. She needs assistance with dressing,

        feeding, using the bathroom, and all her daily living skills. She is essentially nonverbal

        and communicates with jesters, vocalizations and face expressions. M.E. loves music and

        stories, is very social, can sit up by herself and moves around her environment

        independently using her hands and arms.

     18. M.E. began attending programs at The Arc, Kendall Campus, in August 2017, her younger

        brother began attending The Arc, Kendall Campus, in November 2017. M.E. and her

        brother attended the day programs, afterschool programs and summer programs and intend

        to continue their education and therapies at The Arc, Kendall Campus.

     19. M.E. was enrolled in the Project Thrive and the outreach program which provides her with

        all her related services, including occupational therapy, physical therapy and speech and

        language therapy. M.E. also participated in the afterschool program and Early Childhood

        Summer Camp. M.E. intended to go to camp at the Arc, Kendall Campus this summer.

     20. The Arc, Kendall Campus is not accessible for any child who is mobility impaired or uses

        a wheelchair.

     21. The Kendall Campus is made up of two buildings neither of which is accessible.

            a.    The front entrance has steps which need to be traversed before you can enter the

                  building;


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 19
                                                                    M.E. v. The Arc of South Florida
                                                                                          Complaint
                                                                                        Page 5 of 19

            b.      The bathrooms are not accessible for wheelchair users; and

            c.      The two buildings are not connected and a person must traverse stairs in order

                    to go from one building to the next.

     22. There is no accessible path in and through the buildings. While one of the buildings does

        have a service ramp marked “authorized employees only”, such entrance goes into one

        classroom, a key is required and pass through two locked doors before getting into the

        building.

     23. The ramp is not open to the public. An access code is required to access the building and

        the ramp enters into a classroom that is in use most, if not all the time.

     24. When M.E. had to use that ramp, the classroom is interrupted and M.E. is required to cross

        through the classroom to get to the rest of the building or programs.

     25. The Arc does not allow students, parents or the public to use the ramp. Some parents in

        the past, and M.E. are given some limited access to the ramp. But the families, including

        M.E.’s family has had to fight for that access and the program becomes hostile to those

        who have sought access to the ramp.

     26. The Defendant became hostile to M.E. and her family each time a request was made to use

        the ramp. People inside the classroom would complaint when a request to open the door

        was made. Sometimes there were no one in the classroom so there was no one to open the

        door. The staff at the Arc would also do nothing to help those attempting to navigate the

        stairs or open the doors. There was no effort to assist the families or bus drivers who were

        dropping off children at the Kendall Campus.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 19
                                                                   M.E. v. The Arc of South Florida
                                                                                         Complaint
                                                                                       Page 6 of 19

     27. CAROLINA SANCHEZ-ZINNY and HECTOR ESCOBEDO over the two year period,

        repeatedly asked for an accommodation to have a ramp at the front entrance. The requests

        were denied.

     28. CAROLINA SANCHEZ-ZINNY and HECTOR ESCOBEDO paid privately for the

        services and programs at The Arc in conjunction with support from Florida Kid Care

        funding for therapies. The family paid approximately $800 a month to The Arc for M.E.

        The family also paid for their second child to attend afterschool at a rate of $30 a month.

     29. The family learned that what the amounts that they paid for M.E. were over and above

        what others were paying for the same services.

     30. In February 2019, CAROLINA SANCHEZ-ZINNY and HECTOR ESCOBEDO inquired

        about the higher charges and were told that they were paying a private pay rate but were

        welcome to find some other place take their children.

     31. In April 2019, M.E. suffered a fractured knee. She came home from the Arc on Thursday,

        April 18th, with a swollen knee. It turned out that the knee was fractured and for which the

        doctor decided to place a cast on the leg to immobilize the knee so that it could heal faster.

        This is not an uncommon injury for child who are paralyzed and get hurt because they

        cannot feel pain the same way others would feel pain. Casting is also common for children

        on this age and disability to ensure healing happens quickly and correctly.

     32. The Arc refused to allow M.E. to attend any program while she was in a cast. This exclusion

        resulted in M.E. also missing out on all her therapies.

     33. The family asked for an explanation why M.E. could not attend the program or therapies

        and the Defendant stated that this was their unwritten policy and that M.E. had to remain

        out of the program until the cast was removed.


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 19
                                                                  M.E. v. The Arc of South Florida
                                                                                        Complaint
                                                                                      Page 7 of 19

     34. The family provided The Arc will medical information from the doctor stating that M.E.

        was cleared to return to school on April 29, 2019. The defendant still refused to allow

        M.E. to return to school citing possible unnamed safety concerns. The defendant once again

        stated that M.E. could return to the program once the cast was removed.

     35. M.E. had the cast removed and returned to the program on May 15, 2019.

     36. On that date, M.E. utilized the ramp to enter the program. M.E. was greet by her classroom

        teacher with excitement and M.E. was glad to be back at the Arc.

     37. CAROLINA SANCHEZ-ZINNY, who is M.E.’s mother, returned to her car to drive her

        second child to a different part of the program to drop her son off at school.

     38. When she got in the car, her three year old son was also present in the car, she was

        confronted by the director of the Kendall Campus and she was told that she was not

        welcome at the program and had to take her children and leave.

     39. CAROLINA SANCHEZ-ZINNY was confused and upset. The director, Irma Alvarez, was

        aggressive, intensive and confrontational. The director kept sticking her hand through the

        car window invading the space of CAROLINA SANCHEZ-ZINNY, who felt threatened

        by the director’s actions. CAROLINA SANCHEZ-ZINNY asked why they were not

        allowed to stay since the cast was removed and she had a note from the doctor allowing

        M.E. to return to school. The director stated that the children had been unilaterally

        withdrawn from the program and all therapies had been terminated. The director then stated

        that it was a board decision and that she had nothing to do with it but she had to leave the

        campus immediately and that she and her children were not allowed to be on the campus.

        CAROLINA SANCHEZ-ZINNY confused again asked why. CAROLINA SANCHEZ-

        ZINNY was angry and confused. She wanted her children to finish the school year and go


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 19
                                                                   M.E. v. The Arc of South Florida
                                                                                         Complaint
                                                                                       Page 8 of 19

        to camp without any further interruptions. CAROLINA SANCHEZ-ZINNY works and

        having M.E. home made it impossible for CAROLINA SANCHEZ-ZINNY to work.

        CAROLINA SANCHEZ-ZINNY was anxious to have the children return to the program,

        get back on a regular schedule and return to work. CAROLINA SANCHEZ-ZINNY was

        blindsided by the actions and aggression of the direction. CAROLINA SANCHEZ-ZINNY

        kept repeating, the cast is off, I have a doctor’s note and I don’t understand why my children

        can’t stay.

     40. Visibly annoyed, the director got someone on the phone and kept repeating that

        CAROLINA SANCHEZ-ZINNY needed to speak to this unknown person on the phone.

        CAROLINA SANCHEZ-ZINNY refused to take the director’s phone and instead said she

        would go back into the school get M.E.

     41. CAROLINA SANCHEZ-ZINNY attempted to return to the school to get M.E. and her

        supplies, like lunch box, diapers and wipes and changes of clothes. CAROLINA

        SANCHEZ-ZINNY attempted to go back into the program the same way she had come

        out, up the ramp. The director then screamed that CAROLINA SANCHEZ-ZINNY was

        trespassing and could not enter the school. The director stated that she was calling the

        police because CAROLINA SANCHEZ-ZINNY was a threat to the school.

     42. CAROLINA SANCHEZ-ZINNY knocked at the door, the teacher opens the door and she

        entered the school, without incident, picked up M.E. and her personal belongings and left

        the campus with both her children.

     43. CAROLINA SANCHEZ-ZINNY was not able to return to her son’s classroom and his

        personal belongings remained at the school until they were finally returned by a therapist

        on July 15, 2019, who just happened to be present at a unrelated meeting with the parents.


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 19
                                                                  M.E. v. The Arc of South Florida
                                                                                        Complaint
                                                                                      Page 9 of 19

        M.E.’s brother also missed his preschool graduation and the therapist provided the family

        with a graduation photograph of their son in a cap and gown.

     44. The director called the police, after CAROLINA SANCHEZ-ZINNY left and made a

        report.

     45. After the fact, the family received a letter dated May 17, 2019, stating that the children

        were being removed from the program because CAROLINA SANCHEZ-ZINNY

        disregarded the rules, was unreasonably angry, made threatening statements and was

        uncivil to staff.

     46. The children however had already been unilaterally removed from the program by May

        15, 2019, so this removal does not appear to be related to the alleged actions by

        CAROLINA SANCHEZ-ZINNY on that date.

     47. The children were removed in retaliation for the family’s strong advocacy for M.E.’s access

        to the Kendall Campus and programs and questions about how much they were being

        charged compared to other families in the same program.

     48. The Kendall Campus has a pattern and practice of refusing families the use of a single ramp

        that exists in one of the buildings, refusing to place a ramp at the entrance of the school

        and creating a hostile environment for those families who ask for an accommodation.

     49. The Arc, who purports to serve children with development disabilities, including physical

        disabilities should be fully accessible.

     50. The actions of the Defendant are discriminatory and retaliatory in violation of the ADA.

     51. The overcharging of a family who is paying privately is a violation of the Unfair and

        Deceptive Trade Practices Act.




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 10 of 19

     52. Plaintiffs have engaged Disability Independence Group, Inc. to represent them and are

         obligated to pay a reasonable fee for their services.

                                   COUNT I
      VIOLATION OF TITLE III OF THE AMERICANS WITH DISABILITIES ACT
                            42 U.S.C. §12181, et. seq.


     53. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 52 of the Complaint

         as if fully set forth herein.

     54. Plaintiff, M.E., who has spinal bifida and communication deficits that substantially limit

         one or more of her major life activities, including her ability to walk, stand, navigate stairs,

         hold open heavy doors as well as talk or communicate verbally.

     55. M.E. is a person with a disability under Title III of the ADA.

     56. The Defendant is a place of public accommodation and open to the public for preschool

         programs, school programs, therapies, parent programming, afterschool programming and

         summer camp and thus is subject to the requirements of Title III of the ADA.

     57. Plaintiffs. CAROLINA SANCHEZ-ZINNY and HECTOR ESCOBEDO, intend to return

         their children to The Arc, Kendall Campus for school, therapies, afterschool programing

         and summer camp.

     58. Defendant violated Title III of the Americans with Disabilities Act in numerous ways,

         including discriminatory actions which occurred when they:

                 a. Failed to maintain policies and procedures to ensure compliance with Title III

                     of the Americans with Disabilities Act, specifically policies that provide equal

                     access to individuals with disabilities;




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 19
                                                                    M.E. v. The Arc of South Florida
                                                                                          Complaint
                                                                                       Page 11 of 19

                b. Failed to ensure that the facility was accessible to individuals with mobility

                    disabilities; and

                c. Failed to remove architectural barriers.

     59. Defendant had knowledge of their obligations under the Americans with Disabilities Act

         and was deliberately indifferent to the rights of Plaintiffs and other children with

         disabilities who are similarly situated.

     60. The Defendant discriminates against M.E. and her parents on the basis of his disability

         because M.E. has encountered architectural barriers at Defendant’s facility which prevent

         her from having full access to enjoy the goods and services available to the public.

     61. M.E. and her parents have suffered and will continue to suffer direct and indirect injuries

         as a result of Defendant’s discrimination until the Defendant is compelled to comply with

         the requirements of the ADA. M.E. is denied the opportunity to participate and benefit

         from the goods, services, privileges, advantages, facilities and accommodations at

         Defendant’s facilities equal to those afforded to individuals without mobility disabilities.

     62. M.E. has a realistic, credible, existing and continuing threat of discrimination due to

         Defendant’s non-compliance with the ADA. M.E. has reasonable grounds to believe that

         she will continue to be subjected to discrimination in violation of the ADA by Defendant.

     63. M.E. is not the only student or person in the community impacted by the lack of access to

         the campus and restrooms on the campus.

     64. When the Plaintiffs advocated for an accommodation, they were unilaterally removed from

         the program in retaliation.

     65. The Defendant’s actions caused harm to M.E. who was not allowed to attend her preschool

         program, attend camp or most importantly receive her therapies.


     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 19
                                                                    M.E. v. The Arc of South Florida
                                                                                          Complaint
                                                                                       Page 12 of 19

      66. The ADA provides a clear and comprehensive national mandate for the elimination of

          discrimination against individuals with disabilities. 42 U.S.C. § 12101(b)(1)&(2).

      67. Excluding a child from the Arc, a program designed to serve such children is exactly the

          type of discrimination and segregation the ADA and its amendments aim to prevent and

          specifically prohibit.

      68. The Defendant has discriminated against M.E. in violation of the ADA on the basis of her

          disabilities and as a result of such discrimination, M.E. was excluded from the program

          and from having access to her therapies.

      69. The actions of the Defendant were done with deliberate indifference to the rights of M.E.

          and her parents, and as such, the Plaintiffs are entitled to damages for their injuries as a

          result of these discriminatory policies.

          WHEREFORE, Plaintiff respectfully prays that this Court grants the following relief

   against the Defendant, THE ASSOCIATION FOR RETARDED CITIZENS, SOUTH FLORIDA

   INC., including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

   Procedure, stating that Defendant’s practices, policies and procedures have subjected Plaintiff to

   discrimination in violation of Title III of the Americans with Disabilities Act permanently

   enjoining the Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

   access to, and benefit from Defendant’s services or which deny Plaintiff access to Defendant’s

   facility. This includes entering a permanent injunction ordering the Defendant:

          a. To cease discrimination against Plaintiff and other individuals with mobility disabilities

              who may use wheelchairs or other assistive devices for mobility;




      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 13 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 13 of 19

         b. To promulgate and comply with policies and procedures to ensure that the Defendant

             and its staff do not discriminate against individuals who have mobility disabilities and

             who may use wheelchairs or other assistive devices for mobility;

         c. To promulgate and comply with procedures to ensure that the Defendant will provide

             accessible seating areas throughout the facility with accessible lines of sight;

         d. To remove architectural barriers;

         e. Award reasonable costs and attorneys' fees; and

         f. Award any and all other relief that may be necessary and appropriate.

                                          COUNT II
                                 RETALIATION UNDER THE ADA

     70. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 52 of the Complaint

         as if fully set forth herein.

     71. Retaliation is prohibited under the ADA. 42 U.S.C. § 12203.

     72. The definition of retaliation is found in the implementing regulations of the Americans

         with Disabilities Act at 28 CFR 36.206.

     73. Plaintiffs allege that the Defendant’s unilateral removal from the program, the canceling

         of the therapies and the calling of the police was done in direct response and in retaliation

         for the parents’ strong efforts to advocate for M.E.

     74. A prima facie case for retaliation consists of four elements: 1) the plaintiff engaged in

         legally protected activity; 2) the defendant knew about the plaintiff’s exercise of this right;

         3) the defendant then took an action adverse to the plaintiff; and 4) the protected activity

         and the adverse action are causally connected.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 14 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 14 of 19

      75. In this case, advocating for M.E. to have a ramp and other physical access to the campus

          and Arc programs is a protected action. The Defendant was aware of the family’s advocacy

          and in response the Defendant removed the whole family from the program and unilaterally

          cancelled the child’s therapies. When the family questioned the removal from the program,

          the police were called. As a result M.E. and her brother lost several months of education

          and therapies.

      76. The parents have suffered hostile interactions with the Defendant while they were

          advocating to keep M.E. in the program including being called unreasonable, angry and

          uncivil. A police report was also filed against CAROLINA SANCHEZ-ZINNY

      77. Plaintiffs have suffered severe emotional distress due to Defendant’s retaliatory acts.

          WHEREFORE, CAROLINA SANCHEZ-ZINNY and HECTOR                                   ESCOBEDO,

   individually and on behalf of M.E., a minor, demand judgment against the Defendant, THE

   ASSOCIATION FOR RETARDED CITIZENS, SOUTH FLORIDA INC., for injunctive relief,

   including, but not limited to, appropriate policies, training, and reinstatement, attorney’s fees and

   costs, and such further relief as the court deems just and equitable.

                                          COUNT III
                           SECTION 504 OF THE REHABILITATION ACT

      78. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 52 of the Complaint

          as if fully set forth herein.

      79. Defendant violated the Rehabilitation Act by discriminating against M.E. and her family

          because of her disabilities by

              a.     Denying M.E. the opportunity to participate in or benefit from the aid, benefit,

                     or service;



      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 15 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 15 of 19

            b.     Affording M.E. an opportunity to participate in or benefit from the aid, benefit,

                   or service that is not equal to that afforded others;

            c.     Providing M.E. with an aid, benefit, or service that is not as effective as that

                   provided to others;

            d.     Retaliating against M.E. and her parents by removing M.E. from the program,

                   cancelling her therapies, calling the police on her mother, and removing their

                   entire family from the program.

     80. The Defendant provides various programs and activities receiving Federal financial

         assistance, see 29 U.S.C. § 794. The Arc of South Florida receives Federal Financial

         Assistance from the United States Department of Agriculture, the United States

         Department of Education, the United States Department of Health and Human Services.

     81. For the year ended, The Arc of South Florida, Inc. received $ 822,932 of Federal Grant

         awards.

     82. In return for such grant awards, The Arc of South Florida entered into agreements with

         each of such entities for compliance with all non-discrimination laws, such as the

         Americans with Disabilities Act and Section 504 of the Rehabilitation Act, as well as to

         promulgate policies, procedures, and a grievance policy.

     83. When accepting the grants and agreeing not to discriminate against persons with

         disabilities, The Arc of South Florida knew that its facilities were not accessible to children

         who use wheelchairs, and that The Arc of South Florida was excluding these children from

         their programs and services.




     Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 16 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 16 of 19

      84. At all relevant times, M.E. met the essential eligibility requirements for Error! Reference

          ource not found. provided by The Arc of South Florida. M.E. was a qualified individual

          with a disability within the meaning of the Rehabilitation Act.

      85. At all times, The Arc of South Florida’s officers and directors had actual knowledge that

          the condition of their facilities denied qualified children with disabilities access to and

          participation in their programs.

      86. When CAROLINA SANCHEZ-ZINNY complained about the lack of accessibility for her

          daughter, instead of remediating the failure to provide access to the programs and services

          of the Arc of South Florida, the director, Irma Alvarez, excluded M.E. and her family from

          the programs and services of the defendant and attempted to have C.S.Z arrested.

      87. As a direct and proximate result of the Defendant’s, its employees’, and agents’ Error!

          eference source not found..

      88. Furthermore, by having explicit policies relating to non-discrimination against persons

          with disabilities and then disregarding the protected rights of persons with known and

          disclosed disabilities by failing to implement such policies, Defendant is vicariously liable

          through their employees egregious discrimination against M.E., CAROLINA SANCHEZ-

          ZINNY and HECTOR ESCOBEDO.

      89. The Arc of South Florida, its employees’, and agents’ knew that harm to a federally

          protected right was substantially likely and failed to act on that likelihood.

          WHEREFORE, Plaintiff respectfully prays that this Court grants the following relief

   against the Defendant, THE ASSOCIATION FOR RETARDED CITIZENS, SOUTH FLORIDA

   INC., including entering a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil

   Procedure, stating that Defendant’s practices, policies and procedures have subjected Plaintiff to


      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 17 of 19
                                                                     M.E. v. The Arc of South Florida
                                                                                           Complaint
                                                                                        Page 17 of 19

   discrimination in violation of Section 504 of the Rehabilitation Act, permanently enjoining the

   Defendant from any practice, policy and/or procedure which will deny Plaintiff equal access to,

   and benefit from Defendant’s services or which deny Plaintiff access to Defendant’s facility. This

   includes entering a permanent injunction ordering the Defendant:

          a. To cease discrimination against Plaintiff and other individuals with mobility disabilities

              who may use wheelchairs or other assistive devices for mobility;

          b. To promulgate and comply with policies and procedures to ensure that the Defendant

              and its staff do not discriminate against individuals who have mobility disabilities and

              who may use wheelchairs or other assistive devices for mobility;

          c. To promulgate and comply with procedures to ensure that the Defendant will provide

              accessible seating areas throughout the facility with accessible lines of sight;

          d. To remove architectural barriers;

          e. Award economic and non-economic damages;

          f. Award reasonable costs and attorneys' fees; and

          g. Award any and all other relief that may be necessary and appropriate.

                               COUNT IV
    VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT


      90. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 52 of the Complaint

          as if fully set forth herein.

      91. Florida's Deceptive and Unfair Trade Practices Act (FDUTPA), sections 501.201-.213,

          Florida Statutes is intended to protect the consuming public from those who engage in

          unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or

          commerce. § 501.202(2).


      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 18 of 19
                                                                    M.E. v. The Arc of South Florida
                                                                                          Complaint
                                                                                       Page 18 of 19

      92. The Defendants in this matter, mislead the Plaintiffs into believing that they were paying

          similar rates to other families in the program who receiving the same services.

      93. In reality the Plaintiffs were paying a much higher price for the same services under the

          guise that they were charged more because they were private pay consumers.

      94. The prices being charged to the Plaintiffs shocks the conscious and offends established

          public policy.

      95. The Arc receives funding from the Early Learning Coalition, The Children’s Trust, the

          public school system and other such programs with the understanding that The Arc would

          provide free and low cost program to families in need.

      96. Having a private pay system is not at issue, it is the higher rates being charged under the

          pretext of being private pay families.

      97. The amounts being charged to the Plaintiffs are so far above what others are paying that it

          rises to the level of being immoral, unethical, oppressive, unscrupulous or substantially

          injurious to the Plaintiffs in this matter.

      98. The prices being charged to this family are deceptive and unfair.

      99. The family, who are not wealthy, made many sacrifices to be able to send M.E. to the

          Defendant’s program practice and being overcharged for those services caused the family

          injury.

          WHEREFORE, CAROLINA SANCHEZ-ZINNY and HECTOR                                  ESCOBEDO,

   individually and on behalf of M.E., a minor , respectfully request this Court to declare the action

   of Defendant, THE ASSOCIATION FOR RETARDED CITIZENS, SOUTH FLORIDA INC., for

   overcharging for the same services as a person without a physical disability, is a violation of

   FDUTPA, and issue a permanent injunction enjoining the Defendant from charging such


      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
Case 1:19-cv-22957-KMM Document 1 Entered on FLSD Docket 07/17/2019 Page 19 of 19
                                                                         M.E. v. The Arc of South Florida
                                                                                               Complaint
                                                                                            Page 19 of 19

   disproportionate rates, reimburse the Plaintiff’s for the excessive amounts paid and award

   Plaintiffs’ attorneys’ fees, costs and expenses incurred in this matter and for such further relief as

   the court deems just and equitable.

                                         JURY DEMAND


   A TRIAL BY JURY IS DEMANDED FOR ALL ISSUES TRIABLE AS OF RIGHT BY A JURY.


           Respectfully submitted this 7th day of June, 2019.

                                          DISABILITY INDEPENDENCE GROUP, INC.
                                          2990 Southwest 35th Avenue
                                          Miami, Florida 33133
                                          Tel: (305) 669-2822
                                          Fax: (305) 442-4181
                                          Email: Mdietz@justDIGit.org
                                                 aa@justdigit.org
                                                 slanger@justdigit.org

                                          By: s/ Matthew W. Dietz
                                          MATTHEW W. DIETZ, ESQ.
                                          Florida Bar No.: 0084905
                                          STEPHANIE LANGER, ESQ.
                                          FLORIDA BAR NO.: 149720

                                          Attorneys for the Plaintiffs




      Disability Independence Group, Inc. * 2990 Southwest 35th Avenue* Miami, Florida 33133
